Citation Nr: 1002443	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.  

In July 2006, the Veteran had an informal hearing before a 
Decision Review Officer at the RO in Des Moines, Iowa.  A 
transcript of that telephone hearing is of record.

In January 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in April 2008 
when the Board denied the Veteran's claim.  The Veteran 
appealed the April 2008 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in June 2009, the Court vacated the Board's April 2008 
decision and remanded the case to the Board for development 
consistent with a Joint Motion for Remand (JMR).

In December 2009, the Board received new evidence that was 
associated with the claims folder after the issuance of the 
August 2006 statement of the case.  A written waiver of RO 
consideration, signed by the Veteran's representative, was 
also received.


FINDINGS OF FACT

1.  The Veteran served in Vietnam as a light weapons 
infantryman.

2.  Left ear hearing loss was noted upon private examination 
within one month of the Veteran's separation from service.

3.  A November 2009 VA audiogram indicates that the Veteran 
has left ear hearing loss disability for VA purposes.

4.  A private medical opinion reflects that the Veteran's 
left ear hearing loss is at least as likely as not resulting 
from acoustic trauma during active service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred during active 
service.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence in September and October 2005, VA informed 
the appellant of what evidence was required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  The correspondence was deficient in that 
it did not notified him that a disability rating and 
effective date would be assigned, in the event of award of 
the benefit sought, as required by the Court in 
Dingess/Hartman.  Such notice was provided to the Veteran in 
correspondence dated in December 2006 and October 2009.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  As the claim is being granted in the 
decision below, the AOJ will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private 
medical records, VA examination and treatment records, and 
the Veteran's statements in support of his claim, to include 
his testimony at an informal DRO telephone hearing and at a 
videoconference Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

VA examinations and opinions with respect to the issue on 
appeal were obtained in November 2005 and November 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations/opinions obtained in this case are 
adequate, as they are predicated on full audiometric 
examinations of the Veteran and a review of his claims file.  
They consider the pertinent evidence of record, to include 
audiometric results and the statements of the Veteran 
regarding in-service, and post service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the November 2009 VA examination 
report, the examiner noted that the Veteran reported having 
the greatest difficulty in hearing high pitched and low pitch 
conversations, especially when more than one person talks.  
Thus, it is established that the VA examiner did consider the 
functional effects caused by the hearing disability.  The 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Left Ear Hearing Loss Disability

The Veteran avers that he has left ear hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

A November 2009 VA audiological evaluation report revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
45
40
35
40
50

The word recognition score was 96 percent for the left ear 
using the Maryland CNC word list test.  The Board notes that 
the November 2009 VA examination report reflects that the 
Veteran has current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

In this regard, the Board notes that a February 2007 private 
audiological report is insufficient to show hearing loss 
disability for VA purposes.  The report reflects that the 
Veteran has mild high frequency sensorineural hearing loss in 
his left ear.  Word recognition was reported as "excellent 
bilaterally."  An accompanying clinical record provided 
graphs of the Veteran's hearing condition.  The audiologist 
did not, however, provide specific numerical readings at the 
different threshold levels.  The Board is unable to interpret 
audiograms which are presented in graphic rather than 
numerical form. See Kelly v. Brown, 7 Vet. App. 471 (1995).  
The record also notes that the Veteran has a 92 percent word 
recognition score using the MLV (monitored live voice) 
Northwestern University Test No. 6 (NU-6) word recognition 
test.  This test is not sufficient for VA hearing loss 
disability purposes.  38 C.F.R. § 3.385 allows for hearing 
loss disability when speech recognition scores, using the 
Maryland CNC Test, are less than 94 percent.  Therefore, the 
Board finds that the first clinical evidence of left ear 
hearing loss disability for VA purposes is the November 2009 
VA examination report.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma as a light weapons infantryman in Vietnam.  The Board 
notes that the Veteran's DD Form 214 reflects that the 
Veteran's military occupational specialty (MOS) was as a 
light weapons infantryman.  It further reflects that he 
served in Vietnam from August 1971 to March 1972 and that he 
received the Purple Heart for injuries sustained in Vietnam 
in September 1971.  The Veteran's exposure to acoustic trauma 
in service is conceded as consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  For the reasons noted below, 
the Board finds that the third requirement for service 
connection has been met.  

The Veteran's STRs include a May 1970 medical report for 
enlistment purposes.  The audiological evaluation revealed 
that pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000






LEFT
0
0
5
--
5

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's induction examination 
report reflects normal hearing upon entrance. 

The Veteran's STRs include a September 1972 medical report 
for separation purposes.  The audiological evaluation 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
10
10
10
10

Although, the separation examination report reflects a 
worsening in the Veteran's hearing ability, it reflects that 
the Veteran's hearing was still within the normal range of 
hearing acuity.

A private medical record dated in December 1972 reflects that 
the Veteran's hearing, apparently converted from American 
Standards Associates (ASA) units to reflect the current 
International Standards Organization (ISO) and American 
National Standards Institute (ANSI) standards were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
25
20
15
20
20

A private medical record dated in September 1993 indicates 
that an audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
5
10
10
25

A private medical record dated in March 1998 indicates that 
an audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
5
15
10
35

Private medical correspondence, from M.S., dated in March 
2007 reflects the opinion of M.S. that the Veteran's hearing 
loss is "at least as likely as not resulting from his noise 
exposure to loud gunfire and explosions while serving in the 
military."

The November 2005 VA examination report reflects the opinion 
of the VA examiner that it is "unlikely that the Veteran's 
hearing loss is related to his military service.  The 
November 2009 VA examination report reflects the opinion of 
the VA examiner that the Veteran's hearing loss is "not 
caused by or a result of military related noise exposure."  
In this regard, the Board notes that the examiners reported 
as part of their rationale for the negative nexus opinions 
that the Veteran's hearing had been normal, or within normal 
limits, on his December 1972 employment audiogram shortly 
after separation from service.  Such statement, as it relates 
to left ear hearing loss at 500Hz, is not consistent with the 
holding in Hensley.

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's left ear hearing 
loss disability was incurred in service.  38 C.F.R. § 3.102.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


